EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kellie S. Fredericks on February 23, 2021. 

The application has been amended as follows: 
Claims 1-4,6,7 and 11-13 are cancelled without prejudice to their further prosecution in a continuation application.
In claim 15, next to last line, replace “silicones” with –polysiloxanes—
In claim 15, last line, replace “hydrophobic alkyl chain fluorinated compounds” with –polymers based upon C6 and C8 fluorotelemer-derived acrylates—
In claim 16, next to last line, replace “silicones” with –polysiloxanes—
In claim 16, last line, replace “hydrophobic alkyl chain fluorinated compounds” with –polymers based upon C6 and C8 fluorotelemer-derived acrylates—
In claim 17, next to last line, replace “silicones” with –polysiloxanes—
In claim 17, last line, replace “hydrophobic alkyl chain fluorinated compounds” with –polymers based upon C6 and C8 fluorotelemer-derived acrylates—
In claim 32, last line, replace “silicone” with –polysiloxane—

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Falkowski (EP2267216) in view of Dickson (US 3,993,830) and Moody (US 6,159,548), because while in combination the prior art teaches compositions comprising the claimed alkyl polyglucosides, water repellants and a zirconium acetate, the prior art do not teach or fairly suggest the unexpectedly superior shake time achieved by the combination of the claimed compositions as demonstrated in the Declaration under 1.132 filed on February 5, 2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

TERMINAL DISCLAIMER
The terminal disclaimer filed on February 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,633,788 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



PRIORITY
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 5/18/2015. It is noted, however, that applicant has not filed a certified copy of the United Kingdom 1508522.8 application as required by 37 CFR 1.55.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/AMINA S KHAN/Primary Examiner, Art Unit 1761